Vista la moción sobre desestimación de apelación que antecede, fundada en el hecho de no haberse consignado por el apelante en la se-cretaría de la corte de distrito el montante de los honorarios del taquígrafo dentro del período fijado por una orden de la corte inferior, y en la supuesta frivolidad de dicha apelación, no siendo por sí solo suficiente el primero de tales funda-mentos, no habiéndose demostrado claramente que sea entera-mente frívola la referida apelación y apareciendo que la ti anscripción de la evidencia, debidamente certificada por el taquígrafo de la corte de distrito, ha sido radicada en la Secretaría de este tribunal antes del acto de la vista, no ha lugar a la desestimación solicitada.